Citation Nr: 0715360	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for "brain 
damage".


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).

Procedural history

The veteran was initially denied service connection for 
"organic mood disorder/brain damage and organic personality 
disorder" in a September 1990 RO rating decision.  A notice 
letter accompanying this decision, however, informed the 
veteran that he had been denied service connection for a 
"nervous condition" only.  He did not appeal.

The RO again denied service connection for "brain damage and 
psychiatric problems" in an April 1992 rating decision.  The 
notification letter accompanying that decision likewise 
failed to inform the veteran of that determination.  Instead, 
the notice letter advised the veteran that his claim for an 
increase in the disability rating assigned his left ear 
hearing loss was denied.  Brain damage and psychiatric 
problems were not mentioned.  Again, no appeal was 
forthcoming.

The veteran filed his most recent service-connection claim 
for brain damage in December 2001.  The RO denied the claim 
in a January 2002 rating decision on the ground that new and 
material evidence had not been received.  The veteran duly 
perfected an appeal.

The Board subsequently remanded the claim in August 2003 for 
the purpose of obtaining additional VA treatment records and 
ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  After the 
additional development requested by the Board was 
accomplished, the VA Appeals Management Center (AMC) again 
declined to reopen the claim in a March 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.

As will be discussed in detail below, the Board is reopening 
the veteran's claim.  The issue of his entitlement to service 
connection for brain damage is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDINGS OF FACT

1.  A September 1990 RO rating decision denied the veteran's 
claim of entitlement to service connection for "brain 
damage".

2.  The evidence associated with the claims file subsequent 
to the September 1990 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSION OF LAW

Since the September 1990 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for "brain damage" is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for what 
he has termed "brain damage".  Although he has been less 
than specific in explaining what is meant by this phrase, the 
veteran and his representative appear to be using the term 
"brain damage" to refer to an organic psychiatric 
disability, a seizure disorder, and cognitive decline.  The 
veteran maintains that each of these symptoms is the product 
of accidental propane gas inhalation in service.  He 
alternatively points to an in-service concussion as the 
cause.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

As discussed elsewhere in this decision, the Board is 
reopening the veteran's claim.  Any deficiency in VCAA 
compliance regarding the matter of whether new and material 
evidence has been submitted to reopen the claim has therefore 
been rendered moot by the Board's reopening.  Because the 
veteran is not prejudiced by any non-compliance with the 
provisions of the VCAA (as his claim is being reopened), a 
lengthy VCAA discussion is unnecessary.  The Board will 
therefore proceed to analyze the merits of the claim. 

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally-disallowed 
claim may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. 
§ 3.156(a)].  Because the veteran filed his current claim to 
reopen in December 2001, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

Reopening the claim

As noted in the Introduction, the RO denied the veteran 
service connection for "organic mood disorder/brain damage 
and organic personality disorder" in a September 1990 rating 
decision.  The notification letter associated with this 
decision, however, advised the veteran that service 
connection was being denied for a "nervous condition" only.  
See letter from the RO to the veteran dated October 29, 1990.

In his November 2002 Written Brief Presentation, the 
veteran's representative argued that by referring to a 
"nervous condition" only, the October 1990 notification 
letter failed to adequately apprise the veteran of the fact 
that his organic mood disorder/brain damage claim had been 
denied.  As a result, the representative argues that the 
September 1990 rating decision never became final or that if 
it did, it should be reopened based on a deficiency in the 
notification.  

The representative's argument is not without merit.  While 
not completely deficient in that it did notify the veteran 
that service connection was denied for a psychiatric 
disability (which he in fact appears to have been claiming at 
the time and still is claiming), the October 1990 
notification letter fell somewhat short of advising the 
veteran that service-connection had been denied for the 
broader non-psychiatric aspects of "brain damage".  Given 
the confusion surrounding the adequacy of the October 1990 
notice letter, and in a spirit of fairness to the veteran, 
the Board believes that the claim should be reopened.

The Board also notes that the notification letter 
accompanying the April 1992 rating decision made no mention 
whatsoever of the denial of service connection for "brain 
damage and psychiatric problems."

Inadequacies of the notice letters are not the only 
justification for reopening the claim.  Added to the record 
since the September 1990 rating decision are extensive VA 
treatment records which note ongoing treatment for, inter 
alia, multiple psychiatric disabilities and a seizure 
disorder.  Such evidence justifies reopening, particularly 
when combined with entries in the veteran's service medical 
records showing hospitalization for propane gas inhalation, 
and post-service VA treatment records dated in 1990 which 
suggest that the veteran's mood disorder is the result of 
such in-service incident.  For this reason, the claim must be 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.

The Board wishes to make it clear that the evidence discussed 
above, although adequate for the limited purposes of 
reopening the claim, may not be sufficient to allow the grant 
of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  All evidence must be evaluated in 
arriving at a decision on the merits.  See 38 U.S.C.A. § 
7104(a) (West 2002) and Madden, supra.

(ii.) VA's statutory duty to assist

The statutory duty to assist also comes into play at this 
juncture.  See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for brain damage is 
reopened; to this extent only, the appeal is allowed.


REMAND

As noted above, service connection requires: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.  In Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection, but no competent medical evidence addressing the 
third requirement, VA must obtain a medical nexus opinion.  
Such is the case here.

The medical records currently associated with the claims file 
include various psychiatric diagnoses, including an impulse 
control disorder and bipolar disorder.  There also appears to 
be some suggestion that a seizure disorder is also present 
and that the veteran may suffer from limited cognitive 
decline (the psychiatric treatment records make passing 
reference to periods of confusion, disorientation, memory 
lapses, and a dull affect).  Thus, the first Hickson element 
has arguably been satisfied.

Service medical records also reflect that the veteran was 
hospitalized for over two weeks in January 1970 for gas 
inhalation, apparently following a propane leak in his 
apartment.  Service records also note that the veteran 
suffered a concussion while serving aboard the USS Little 
Rock after being hit in the head with "a large roll of 
paper" in the fall of 1969.  The second Hickson element has 
therefore also arguably been satisfied.

There is no probative medical opinion of record, however, 
regarding a potential causal relationship between the 
veteran's current symptomatology and his in-service head 
injuries and/or gas inhalation that would satisfy the third 
Hickson element.  Remand of the case is therefore appropriate 
so that such opinion can be obtained.  See Charles, supra.

As alluded to above, a 1990 VA hospitalization note diagnosed 
the veteran with an "organic mood disorder, secondary to 
brain hypoxia due to L-propane gas/asphyxia."  Such opinion 
is not adequate for rating purposes for several reasons.  The 
physician who made this statement does not appear to have 
reviewed the veteran's claims file or his service medical 
records.  He also made no reference to the veteran's 
pertinent medical history and failed to provide any 
explanation or underlying rationale for the conclusions 
rendered.  The VA physician also did not account for the 
multiple-year gap between the veteran's in-service injuries 
and the initial diagnoses.  Because this conclusory opinion 
leaves several unanswered questions, the Board believes that 
remand of the case is necessary for a VA nexus opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  

This remand will also afford the veteran and his 
representative the opportunity to submit additional evidence, 
which they may not have felt was necessary in the narrower 
confines of the claim to reopen.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for opinions from 
a psychologist and a psychiatrist, in 
that order.

After reviewing the claims file, 
undertaking appropriate diagnostic 
testing, and interviewing the veteran, 
the examining psychologist should 
identify any diagnoses which are 
currently present, specifically taking 
into consideration any potential 
cognitive impairment.  The psychologist's 
report should be associated with the 
veteran's VA claims folder.

The psychiatrist should then review the 
claims folder and make a specific 
determination as to which, if any, 
psychiatric diagnoses are appropriate for 
the veteran.  For each diagnosis made, 
the psychiatrist should express an 
opinion as to whether such is as likely 
as not related to the veteran's military 
service, including his in-service 
concussion and gas inhalation.  The 
psychiatrist should also express an 
opinion as to whether the veteran's 
seizures are of psychiatric origin.  If 
the reviewing psychiatrist deems 
examination of the veteran to be 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should also schedule the veteran 
for an examination by a VA neurologist to 
determine the exact nature and etiology 
of his purported seizures.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the neurologist should express 
an opinion as to whether the veteran's 
seizures are as likely as not related to 
his military service, including his in-
service concussion and gas inhalation.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
appropriate, VBA should review the record 
and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case. No action 
is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


